     Case 3:18-cv-02470-CAB-MDD Document 63 Filed 10/02/20 PageID.546 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    Percy Hill,                                           Case No.: 18cv2470-CAB-MDD
12                                         Plaintiff,
                                                            ORDER DENYING MOTION TO
13    v.                                                    REMOVE MAGISTRATE JUDGE
                                                            AND VACATE ORDER [Doc. No. 54]
14    Alpine Sheriff Department, et al.,
15                                    Defendant.
16
17         On August 28, 2020, Plaintiff filed a Motion to Remove Magistrate Judge and
18   Vacate Order (hereinafter the “motion to remove”) [Doc. No. 54], which this Court
19   deemed to be an objection pursuant to Fed.R.Civ.P. Rule 72 to Magistrate Judge
20   Dembin’s order granting in part Defendants’ motion for sanctions (hereinafter the
21   “Sanctions Order) [Doc. No. 32]. [See Doc. No. 55.]1 On September 18, 2020,
22   Defendants filed an opposition to the motion to remove. [Doc. No. 61.] On September
23
24         1
              Plaintiff also requests that Magistrate Judge Dembin be “removed” from this case
25   for being “overtly biased.” [Doc. No. 54.] The only basis for Plaintiff’s request is his
     dissatisfaction with Magistrate Judge Dembin’s ruling in the Sanctions Order. However,
26
     being dissatisfied with the Court’s rulings is not grounds for judicial recusal. See 28
27   U.S.C. §455(a); Liteky v. United States, 510 U.S. 540, 553 (1994). Therefore, this
     request is denied.
28

                                                        1
                                                                                18cv2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 63 Filed 10/02/20 PageID.547 Page 2 of 5



 1   25, 2020, Plaintiff filed a reply. [Doc. No. 62.] For the reasons set forth below, the
 2   motion to remove is DENIED.
 3                                  PROCEDURAL HISTORY
 4         On March 21, 2019, Magistrate Judge Dembin entered an order requiring the
 5   parties to make their initial disclosures prior to the April 24, 2019 Early Neutral
 6   Evaluation and Case Management Conference. [Doc. No. 12.] Plaintiff never served his
 7   initial disclosures on defense counsel. When the parties met and conferred regarding this
 8   issue, Plaintiff could not provide a timeframe for when he would serve them. As a result,
 9   on August 1, 2019, Defendants filed a Joint Motion for Determination of Discovery
10   Dispute. [Doc. No. 20.] On August 2, 2019, Magistrate Judge Dembin entered an order
11   requiring Plaintiff to serve his initial disclosures on Defendants no later than August 12,
12   2019. [Doc. No. 21.]
13         On September 9, 2019, Defendants filed a Motion for Rule 37 Sanctions against
14   Plaintiff for failing to serve his initial disclosures. [Doc. No. 22.] Magistrate Judge
15   Dembin ordered Plaintiff to file any opposition to Defendants’ motion on or before
16   September 27, 2019. [Doc. No. 24.] Plaintiff never filed an opposition, and the Court set
17   the matter for hearing. [Doc. No. 29.]
18         On October 21, 2019, Magistrate Judge Dembin held a hearing on Defendants’
19   Motion, and Plaintiff personally appeared at the hearing. [Doc. No. 31.] On October 22,
20   2019, Magistrate Judge Dembin issued an order granting in part the motion for sanctions,
21   imposed several evidentiary sanctions and ordered Plaintiff to pay the County of San
22   Diego $1,518.00 as monetary sanctions no later than November 25, 2019 (hereinafter the
23   “Sanctions Order”). [Doc. No. 32.] Magistrate Judge Dembin also specified that any
24   party could serve and file objections to the Sanctions Order on or before November 8,
25   2019. [Doc. No. 32 at 8.] Plaintiff did not file an objection to the Sanctions Order before
26   November 8, 2019.
27         In the meantime, it appears that Plaintiff was incarcerated on October 25, 2019.
28   [Doc. No. 35.] He failed to keep the Court apprised of his mailing address and, after

                                                   2
                                                                                  18cv2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 63 Filed 10/02/20 PageID.548 Page 3 of 5



 1   failing to appear for several court hearings and failing to respond to discovery, the case
 2   was dismissed on April 10, 2020. [Doc. No. 38.] On July 10, 2020, Plaintiff filed a
 3   motion for relief from judgement pursuant to Fed.R.Civ.P. Rule 60 (the “Rule 60
 4   motion”) [Doc. No. 44.] On July 14, 2020, the Court granted the Rule 60 motion and the
 5   case was reopened. [Doc. No. 45].
 6         On August 12, 2020, the parties appeared at a Telephonic Status Conference before
 7   Magistrate Judge Mitchell D. Dembin. [Doc. No. 51.] Shortly thereafter, Plaintiff filed
 8   the motion to remove.
 9                                            DISCUSSION
10      A. Legal Standard.
11         Under Rule 72(a), a party may object to a non-dispositive pretrial order of a
12   magistrate judge within fourteen days after service of the order. FED. R. CIV. P. 72(a).
13   District court review of magistrate judge orders on non-dispositive motions is limited. A
14   district judge may reconsider a magistrate judge’s ruling on a non-dispositive motion only
15   “where it has been shown that the magistrate [judge]’s order is clearly erroneous or contrary
16   to law.” 28 U.S.C. § 636(b)(1)(A); see also FED. R. CIV. P. 72(a); Grimes v. City and
17   County of San Francisco, 951 F.2d 236, 240 (9th Cir. 1991). “Under this standard of
18   review, a magistrate [judge]’s order is ‘clearly erroneous’ if, after considering all of the
19   evidence, the district court is left with the definite and firm conviction that a mistake has
20   been committed, and the order is ‘contrary to law’ when it fails to apply or misapplies
21   relevant statutes, case law or rules of procedure.” Yent v. Baca, 2002 WL 32810316, at *2
22   (C.D. Cal. 2002).
23         The threshold of the “clearly erroneous” test is high and significantly deferential.
24   “The reviewing court may not simply substitute its judgment for that of the deciding court.”
25   Grimes, 951 F.2d at 241. “A finding is ‘clearly erroneous’ when although there is evidence
26   to support it, the reviewing court on the entire evidence is left with the definite and firm
27   conviction that a mistake has been committed.” United States v. U.S. Gypsum Co., 333
28   U.S. 364, 395 (1948); Mathews v. Chevron Corp., 362 F.3d 1172, 1180 (9th Cir. 2004). In

                                                   3
                                                                                 18cv2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 63 Filed 10/02/20 PageID.549 Page 4 of 5



 1   comparison, a magistrate judge’s order is contrary to law if the judge applies an incorrect
 2   legal standard or fails to consider an element of the applicable standard. See Hunt v. Nat’
 3   Broad. Co., 872 F.2d 289, 292 (9th Cir. 1989) (noting that such failures constitute abuse
 4   of discretion).
 5      B. Analysis.
 6         Here, the motion to remove, which this Court deems an objection to Magistrate
 7   Judge Dembin’s Sanctions Order, is untimely. Fed.R.Civ.P. Rule 72(A). While it appears
 8   Plaintiff may have been incarcerated when the objections to the Sanctions Order were due,
 9   he waited almost one year from the issuance of the Sanctions Order to file objections.
10         Nevertheless, even if his objections had been timely, Plaintiff has failed to show that
11   the Sanctions Order was “clearly erroneous” or “contrary to law.” 28 U.S.C. §
12   636(b)(1)(A). Magistrate Judge Dembin ordered Plaintiff to serve initial disclosures on
13   several occasions. [Doc. Nos. 12, 21.] Plaintiff’s argument at the time was that he did not
14   understand why he had to serve initial disclosures, as everything was contained in his
15   complaint. [Doc. No. 30 at 1.] However, Magistrate Judge Dembin explained to Plaintiff
16   why he could not merely rely on the allegations and exhibits to his complaint. [Doc. No.
17   32 at 4-5.] Nevertheless, Plaintiff failed to serve his initial disclosures.
18         Now, in this motion to remove, Plaintiff continues to argue that he should not have
19   to comply with the initial disclosure rules because all the evidence is in his complaint.
20   [Doc. No. 54 at 1; Doc. No. 62 at 1.] As Magistrate Judge Dembin previously explained to
21   Plaintiff, reliance on exhibits submitted with his complaint is insufficient. Fed.R.Civ.P.
22   Rule 26(a)(1); Davis v. Molina, No. 1:14-cv-01554 LJO DLB PC, 2016 W.L. 1587022, *2
23   (E.D. Cal., August 19, 2016) (finding a plaintiff was not substantially justified in failing to
24   provide initial disclosures to defendants and instead referring defendants to his initial
25   pleadings and their attachments). Moreover, the fact that Plaintiff is pro se does not negate
26   his obligation to comply with the rules and with Court orders. Ghazali v. Moran, 46 F.3d
27   52, 54 (9th Cir. 1995)(“Although we construe pleadings liberally in their favor, pro se
28

                                                     4
                                                                                    18cv2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 63 Filed 10/02/20 PageID.550 Page 5 of 5



 1   litigants are bound by the rules of procedure.”) As a result, Plaintiff has failed to show that
 2   the Magistrate Judge’s order was “clearly erroneous” or “contrary to law.”
 3                                            CONCLUSION
 4         For the reasons set forth above, the motion for removal is DENIED.
 5         IT IS SO ORDERED.
 6   Dated: October 2, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    5
                                                                                   18cv2470-CAB-MDD
